Citation Nr: 1726630	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-25 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for eye injury.

2. Entitlement to service connection for epileptic seizures, to include as secondary to service-connected traumatic brain injury (TBI). 

3. Entitlement to a compensable evaluation for service-connected TBI.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1971 to July 1975, in addition to service in the Marine Corps Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran had also initiated appeals of the denials of service connection for diabetes mellitus, congestive heart failure, right knee disability, left knee disability, renal disease, and hypertension, as well as the decision to assign a noncompensable rating for service-connected chipped bone, right foot.  In a VA Form 9, substantive appeal, received in July 2016, the Veteran limited his appeal to those issues listed on the cover page.  Therefore, the issues of entitlement to service connection for diabetes mellitus, congestive heart failure, right knee disability, left knee disability, renal disease, and hypertension, and entitlement to a compensable evaluation for chipped bone, right foot, are not before the Board.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 -20.304 (2016).

The issue of entitlement to service connection for kidney cancer secondary to contaminated water has been raised by the record in a November 2016 VA 21-526 VA claim form, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to service connection for epileptic seizures and entitlement to a compensable evaluation for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

The preponderance of the evidence supports a finding that the Veteran's current eye disability is not etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for a eye injury have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to notify. An August 2009 letter explained the evidence necessary to substantiate the Veteran's service connection for right eye disability claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to assist. VA obtained the records reported by the Veteran, to the extent possible. VA also provided an examination evaluating the Veteran's eye condition in June 2012.

The Board notes that a VA Form 646 is not associated with the claims file. In July 2016 and December 2016, VA requested the Veteran's representative fill out and return a VA Form 646. The representative failed to comply with the request. VA has met its obligation to assist in the procurement of the VA 646 from the Veteran's representative. Wood v. Derwinski, 1 Vet. App 190, 193 (1991). 

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

If evidence is determined competent, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his right eye disability is the result of being hit in the head with a piece of steel in service.

The Board recognizes that the Veteran has a current right eye disability. Postservice treatment records show the Veteran has been diagnosed and treated for cataracts, diabetic macular edema, and glaucoma. The Board also recognizes that the Veteran had an in-service injury of being struck in the head with a piece of steel. This is documented by service treatment records (STR). Furthermore, the Veteran is already service-connected for TBI and tension headaches associated with the same in-service incident. The question to be addressed in this case then is whether the competent evidence of record supports a finding that the Veteran's present right eye disability is related to his in-service injury. 

Service treatment records indicate a piece of steel hit the Veteran in the head on March 4, 1975. The Veteran complained of headache and slight swelling was observed. On March 13, 1975, an orbital x-ray was within normal limits. On March 14, 1975, swelling and visual decrement were noted. A June 1975 service separation examination made no notation of eye condition, and a clinical evaluation of his eyes and ophthalmoscopic systems was normal. The Veteran was examined again in September 1979, as part of his reserve service; the clinical evaluation of his eyes and ophthalmoscopic systems was normal.  

Post-service treatment records show treatment for non-proliferative diabetic retinopathy, diabetic macular edema, cataracts and glaucoma. There is no medical opinion of record linking these diagnoses with ocular injury. 

VA afforded the Veteran an examination in June 2012 for his eye condition. The examiner identified the diagnoses of cataract, diabetic macular edema, and glaucoma suspect. The examiner opined these eye conditions were not related to the trauma in service in 1975, and explained that these conditions were age-related or diabetic-induced. The examiner provided support for his rationale by citing to several post-injury examinations documenting 20/20 vision in both eyes and no notation of ocular injury. The examiner is competent to provide a medical opinion. The Board finds this opinion credible as the examiner made this finding after a physical examination and review of the record. The examiner also cited to previous diagnoses, treatments, and examinations when providing his rationale. The examiner's finding is not inconsistent with any other medical opinion of record. As such, the Board gives this opinion great probative weight.

The Veteran contends he has had worsening vision and eye problems since suffering blunt trauma to the head in 1975. The Veteran is competent to report in-service incident and symptoms after that event, but the Veteran is not competent to provide diagnosis or etiology for those symptoms, as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds the preponderance of the evidence does not support a nexus between the Veteran's in-service injury and the present eye conditions. Although the Veteran's STRs document swelling and visual decrement days after being hit in the head with a piece of steel, examinations in the years following document 20/20 vision in both eyes and no ocular injury-related findings. The June 2012 VA examiner also noted that the Veteran's present eye conditions are age-related or diabetic-induced. The Board gives this opinion great probative weight. There is no competent medical opinion of record supporting the Veteran's current eye conditions are etiologically related to the Veteran's 1975 in-service head trauma. 

In sum, the weight of the evidence shows the Veteran's right eye disability is not related to the Veteran's in-service injury. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for eye injury is denied.


REMAND

A remand is required with respect to the Veteran's claim for service connection for epileptic seizures and entitlement to a compensable rating for TBI to ensure there is a complete and adequate record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As for the claim of service connection for epileptic seizures, the Board finds the June 2015 examination opinion to be inadequate. First, the examiner did not discuss and consider all relevant evidence of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The examiner stated there was no confirmed diagnosis of epileptic seizures. However, the examiner did not discuss a February 2015 assessment of epileptic seizure, a July 2015 assessment of convulsions- unspecified, and an August 2016 assessment of seizure. The examiner also did not discuss the Veteran being prescribed seizure medication. Second, the examiner's opinion did not address the issue of aggravation when evaluating the Veteran's claim for secondary service connection. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013). 

As for the issue of entitlement to a compensable rating for service-connected TBI, VA afforded the Veteran an examination in March 2016 to evaluate residuals of the Veteran's service-connected TBI. The Board finds this examination to be inadequate, as the examiner did not discuss and consider all the relevant evidence of record, to include lay statements. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The examiner noted no complaints to memory, attention, concentration, and executive function. The Veteran has consistently reported complaints of memory loss. The Veteran has been diagnosed with mild cognitive impairment with testing showing impaired executive and visuoconstructive function.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his seizure disorder or TBI, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

2. Secure for the record updated relevant treatment records from the Columbia VA Medical Center (dated from October 2016 to present).

3. After the above steps are completed to the extent possible, forward the claims file to a qualified medical professional to provide an addendum opinion on the nature and etiology of the Veteran's reported epileptic seizure condition. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must:

(a) Opine a diagnosis for the Veteran's reported epileptic seizure disorder. Discuss previous diagnoses the Veteran has been given during the appeal period, to include February 2015 assessment of epileptic seizure, July 2015 assessment of convulsions- unspecified, and August 2016 assessment of seizure.

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's seizure disorder had its onset in service or is otherwise etiologically related to his service?

(c) Is it at least as likely as not (50 percent or better probability) that the Veteran's seizure disorder was caused by his service-connected TBI? 

(d) Is it at least as likely as not (50 percent or better probability) that the Veteran's seizure disorder was aggravated by his service-connected TBI? 

If aggravation is found, the examiner is asked to state the baseline level of severity of the seizure disorder before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's seizure disorder and what level of increase was due to aggravation from his service-connected disability.

In answering the above the questions, the examiner should discuss the June 2015 EEG impression that was indicative of a lowered seizure threshold with a propensity toward focal and/or secondarily generalized seizures, the August 2015 EEG suggestive of cortical dysfunction in the left frontal-temporal region, and the October 2015 Disability Benefits Questionnaire (DBQ).

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. After the completion of steps 1 and 2 to the extent possible, schedule the Veteran for a VA examination with a qualified physician to determine the severity of the residuals of his service-connected TBI. The examiner must review the claims file (to include this remand). Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The physician should provide an assessment consistent with 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

When assessing the facets of cognitive impairment and other residuals of TBI, the examiner should opine whether the impairment is more likely than not attributable to the Veteran's service-connected TBI, other service-connected condition, or a non-service-connected condition. If the manifestations cannot clearly be distinguished, the physician should clearly so state.

The examiner should specifically discuss the Veteran's lay statements and testing regarding memory loss.

5. Upon completion of the above actions, review the file and ensure that all development sought in this remand is completed. Undertake any additional development indicated by the results of the development requested above, and readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


